DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 9, 2020 has been entered.
 
Response to Amendment
The response filed on November 9, 2020 is acknowledged. Two pages specification and two pages of drawings were received on November 9, 2020. The specification and drawings are not acceptable because they contain new matter that was not disclosed in the original disclosure.

Drawings
Color photographs and color drawings (gray shadings in Figure 1) are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if 
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).

The drawings are objected to under 37 CFR 1.84(l) because character of lines, numbers, and letters. All drawings must be made by a process which will give them satisfactory reproduction characteristics. Every line, number, and letter must be durable, clean, black (except for color drawings), sufficiently dense and dark, and uniformly thick and well-defined. The weight of all lines and letters must be heavy enough to permit adequate reproduction. This requirement applies to all lines however fine, to shading, and to lines representing cut surfaces in sectional views. Lines and strokes of different thicknesses may be used in the same drawing where different thicknesses have a different meaning.

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, 
the first and second actuator arms that move the first welding gun;

the first actuator arm that moves the second welding gun;
the second actuator arm that moves the first welding gun;
the first actuator arm that moves the first and second welding guns; and
the second actuator arm that moves the first and second welding guns, as recited (…any combination thereof) in line 4 of claim 5 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. Specification paragraph [0051] discloses “As used herein, a "combination" refers to any association between two  items or among more than two items. The association can be spatial or refer to the use of the two or more items for a common purpose.” Therefore, Applicant is requires to show every feature of the invention specified in the claims under 37 CFR 1.83(a). 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 1, 2, 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Abbott et al. (WO 2006/133034. Abbott hereafter) in view of 曹雁冰 Cao et al. (CN 202344111. Cao hereafter).
With respect to claim 1, Abbott discloses a system (Figs. 1-7) for building metallic objects (24) by solid freeform fabrication, comprising: 
a first welding gun (16 on the right of Fig. 3) arranged to (capable of) pre-heat a portion of a surface of a base material (12); 
a second welding gun (16 on the left of Fig. 3) directed toward the source of metal for (capable of) melting the source of metal into droplets of the metallic material that are deposited onto the preheated surface of the base material; and 
a deposition profile of an object (24) to be formed such that the object is built by fusing successive deposits of the metallic material onto the base material.
Abbott fails to disclose wherein the first welding gun directed exclusively toward the portion of a surface of the base material for pre-heating said portion of the surface of the base material onto which metallic material melted from a source metal is to be deposited.
However, Cao teaches a welding system (1) for (capable of) building metallic objects by solid freeform fabrication, comprising a first welding gun (5) directed exclusively toward a portion of a surface of the base material (7) for pre-heating said portion of the surface of the base material onto which metallic material melted from a source metal is to be deposited. 
Cao, to Abbott’s first welding gun, in order to integrates a welding process with a preheating process that is easy to operate and save time and labor (Abstract, lines 9-10).
With respect to claim 2, Abbott’s system modified by Cao’s preheating welding gun’s direction, Abbott discloses the system further comprising an actuator tray (4-axis CNC motion-controlled table.  Paragraph [0037]) that moves the base material relative to at least the first welding gun.
With respect to claim 5, Abbott’s system modified by Cao’s preheating welding gun’s direction, Abbott discloses the system further comprising:
an actuator tray that moves the base material relative to at least the first welding gun (Paragraphs [0013], [0026] and [0044]), a first actuator arm that moves the first welding gun, a second actuator arm that moves the second welding gun, or any combination thereof, and
 a computer-aided manufacturing (CAM) system or software (CNC-controlled positioning system. Paragraph [0023]) that directs the movement of the actuator tray, the first actuator arm, the second actuator arm or any combination thereof in response to the deposition profile.
With respect to claim 14, Abbott’s system modified by Cao’s preheating welding gun’s direction, Abbott discloses wherein the second welding gun is designed to contribute thermal (laser) energy in the preheated area.

s 3, 4, 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Abbott in view of Cao and further in view of Peters (US 2010/0176109).
With respect to claims 3 and 4, Abbott and Cao disclose the system as in claim 1 except for an actuator arm that moves the first welding gun (claim 3) and an actuator arm that moves the second welding gun (claim 4).
Peters teaches a system (Figs. 1-5) for building metallic objects (welding) comprising a welding gun (120) for (capable of) melting a source of metal (140) into droplets of metallic material that are deposited onto a surface of a base material (115); and a deposition profile of an object (melted 140) to be formed such that the object is built by fusing successive deposits of the metallic material onto the base material. Peters also teaches an actuator arm (190) that moves the welding gun (the head) relative to the workpiece (Paragraph [0015], lines 13-15).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of an actuator arm that moves the first and/or second welding gun relative to the workpiece, as taught by Peters, to Abbott’s system, in order to provide a proper feeding method in view of the workpiece condition (Paragraph [0015], lines 1-13). Furthermore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to move the welding gun relative to the workpiece instead of moving the workpiece relative to the welding gun.  It has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art. In re Einstein, 8 USPQ 167.

Peters teaches a system (Figs. 1-5) for building metallic objects (welding) comprising a welding gun (120) for (capable of) melting a source of metal (140) into droplets of metallic material that are deposited onto a surface of a base material (115); and a deposition profile of an object (melted 140) to be formed such that the object is built by fusing successive deposits of the metallic material onto the base material. Peters also teaches wherein the second welding gun (head) comprises a PAW torch (Paragraph [0004], line 22) and wherein the PAW torch is a PTA torch comprising an (tungsten) electrode and electrically connected to a direct current power source (170) such that the electrode of the PTA torch becomes a cathode and the source of metal is a metal wire that becomes an anode (electric circuitry shown in Fig. 1).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the PAW torch taught by Peters because these devices are well known in the art.  A skilled artisan would have had a reasonable expectation of success in using the PAW torch taught by Peters because the selection of a known material based on its suitability for its intended purpose is sufficient since only the expected results would be attained.  Furthermore, one having ordinary skill in the art would have been motivated to use the PAW torch 

Response to Arguments
Applicant’s arguments with respect to claims 1, 2, 5 and 14 have been considered but are moot because the arguments do not apply to the combination of references being used in the current rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEE-CHONG LEE whose telephone number is (571)270-1916.  The examiner can normally be reached on Monday-Friday 8am -5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHEE-CHONG LEE/Primary Examiner, Art Unit 3752                                                                                                                                                                                                        February 15, 2021